     Case 2:20-cv-02064-JAD-EJY Document 10 Filed 03/25/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                 ***
 4    CHIEFESS GREAT NATURE,                                  Case No. 2:20-cv-02064-JAD-EJY
 5                   Plaintiff,
                                                                           ORDER
 6           v.
 7    GMC SIERRA VIN#
      3GTU2NECXHG133139, PLATE NUMBER
 8    HDS327, MISNOMBER HDS32T
      LOCATED AT EWING BROS TOWING,
 9    1200 A STREET, LAS VEGAS, NEVADA,
10                   Defendant.
11

12           Before the Court is Plaintiff’s Motion for Time Re-Set for Serving Summons Based on
13   Affidavit Filed March 15, 2021 (ECF No. 7). Through her Motion, Plaintiff seeks an extension of
14   time to serve the Summons and Complaint. On March 24, 2021, the Court received notice that
15   Plaintiff served Ewing Bros., which is referenced, but not named as a defendant in this matter. ECF
16   No. 9
17           Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motion for Time Re-Set for Serving
18   Summons Based on Affidavit Filed March 15, 2021 (ECF No. 7) is DENIED as moot.
19           IT IS FURTHER ORDERED that Plaintiff shall file a motion with the Court seeking to
20   amend the case caption of her complaint to include Ewing Bros. as a named defendant. This Motion
21   must be filed no later than April 9, 2021.
22           IT IS FURTHER ORDERED that Plaintiff must serve a copy of her Motion to Amend the
23   Case Caption by mailing the Motion to the address at which Ewing Bros. was served. Plaintiff must
24   mail a copy of her Motion to Ewing Bros. on the same date she files her Motion. The filed Motion
25   must include a certificate of service showing compliance with the Court’s instruction.
26           Dated this 25th day of March, 2021.
27
                                                   ELAYNA J. YOUCHAH
28                                                 UNITED STATES MAGISTRATE JUDGE
                                                     1
